Citation Nr: 0835296	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-05 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
death of the veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  The appellant is the surviving spouse of the 
veteran. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In October 2007, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, the appellant indicated that she 
does not waive her right to have additional evidence added to 
the claims file initially considered by the RO.  The Board 
considered the new evidence solely for the purpose of 
determining whether new and material evidence has been 
submitted to reopen her claim.  In light of the favorable 
decision on that matter contained herein, she was not 
prejudiced by this action.  

The issue of entitlement to service connection for the cause 
of death of the veteran on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  




FINDINGS OF FACT

1.  The October 1997 RO rating decision that declined to 
reopen a previously disallowed claim of entitlement to 
service connection for the cause of death of the veteran is 
final.

2.  The evidence received since that time includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection of the cause of the veteran's death, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of 
death of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the favorable determination with respect to 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of death of the veteran, the Board finds that no discussion 
of VCAA compliance is necessary at this time.  


Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The appellant's original claim of entitlement to service 
connection for the cause of the veteran's death was denied by 
the RO in an April 1995 rating decision on the basis that the 
evidence did not show that service connected conditions 
contributed materially to the cause of death or that the 
condition causing death was incurred in or aggravated by 
military service.  In the notice of decision letter dated in 
April 1995, the RO advised the appellant of the denial and 
enclosed VA Form 4107, which explained the appellant's 
procedural and appeal rights.  The appellant, however, did 
not appeal the decision and it became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  
The appellant filed a claim to reopen in April 1997.  In an 
October 1997 rating decision, the RO found that no new and 
material evidence was received.  The RO provided the 
appellant with notice of the denial and her appellate rights 
in an October 1997 letter.  The appellant did not appeal the 
denial and the decision became final.  Id.  

The relevant evidence of record at the time of the October 
1997 rating decision included the veteran's service treatment 
records, including mental hygiene records.  The November 1963 
Report of Medical History the veteran prepared in connection 
with his induction physical showed he reported positive 
responses to the questions of whether he ever had or had now 
"depression or excessive worry" or "nervous trouble of any 
sort."  The service examiner only noted further that the 
veteran had complaints referable to his stomach and nerves.  
No psychiatric disorder was identified.  During service the 
veteran was seen at the Mental Hygiene Consultation Service 
in September 1964 due to nervousness and his speech 
impediment.  A record noted that the veteran had "undefined 
emotional turmoil."  The December 1965 Report of Medical 
History the veteran prepared in connection with his 
separation examination showed he reported a positive response 
to the question of whether he ever had or had now "nervous 
trouble of any sort."  No psychiatric disorder was 
identified.    

Records from the selective service system indicated that the 
veteran had a speech impediment.  

Records from Dr. W.C. dated from February 1975 to April 1975 
showed the veteran was seen in connection with the complaint 
that he felt he was about to have a nervous breakdown.  The 
veteran reported that he was upset over his father's death, 
and he reported on a history of having been harassed in 
service because of his speech impediment.  In February 1975, 
Dr. W.C. provided a diagnosis of depressive reaction.  The 
veteran was noted to have improved by April 1975.  Dr. W.C. 
provided a diagnosis of anxiety reaction.  

In testimony provided at RO hearings in September 1986 and 
March 1990, and in statements of record, the veteran 
maintained that he developed a nervous disorder as the result 
of being harassed and punished during service because of his 
speech impediment.  In several lay statements, including from 
his wife, dated in October 1989, November 1989, and February 
1990, the veteran was described as having been harassed in 
service because of his speech impediment which caused his 
depression and nervousness.

An August 1993 VA examination report showed the examiner 
provided a diagnosis of anxiety disorder not otherwise 
specified.  

The Certificate of Death showed that the veteran died in 
October 1993.  The immediate cause of the veteran's death was 
drowning due to or as a consequence of suicide.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were laceration of the 
wrists.  

The appellant's claim to reopen was received in July 2004.  
Relevant evidence received subsequent to the October 1997 
rating decision includes statements from the appellant and 
testimony she presented at the October 1997 hearing.  She 
continued to contend that the veteran was harassed in service 
because of his speech impediment which resulted in the 
development of a nervous disorder and depression and 
ultimately led him to commit suicide.  

VA treatment records dated from October 1992 to September1993 
show the veteran was seen for alcohol abuse and complaints of 
nervousness and depression.  In September 1993, an examiner 
noted an assessment of chronic anxiety and mild organic brain 
syndrome.  The October 1993 Report of Investigation by the 
Medical Examiner, Report of Autopsy, and toxicology report 
were associated with the claims file.

In an August 2004 letter from Dr. W.C., he indicated that he 
saw the veteran in 1975 who at that time showed evidence of 
anxiety and depression compounded by alcohol abuse.  Dr. W.C. 
maintained that the events during the veteran's time in 
service appeared to be a contributing factor in his ongoing 
problems, but Dr. W.C. added that he could not specify the 
extent of the contribution.  Dr. W.C. indicated that other 
records that were more detailed would need to be relied on 
for a final determination.  Dr. W.C. included copies of the 
records dated from February 1975 to April 1975 discussed 
above.

In a June 2007 letter, Dr. T.N. reported that the veteran's 
service treatment records showed evidence of a major 
depressive disorder that began after the veteran's entry into 
service and in the course of carrying out his service duties.  
While a diagnosis of "undefined emotional turmoil" was 
provided at that time, Dr. T.N. maintained that there was 
enough evidence to suggest consideration of a major 
depressive or severe anxiety disorder.  Also, this 
represented a new illness, acquired in service in the midst 
of the stresses he encountered in the performance of his 
duties.  Dr. T.N. indicated that the condition was not 
diagnosed nor was adequate treatment tried or offered until 
"years" after he completed his service when his condition 
became more complicated.  Dr. T.N. reported that the veteran 
had predisposing factors of mild nervous traits and a speech 
articulation dysfunction.  Dr. T.N. concluded that had the 
veteran received a proper diagnosis and treatment in service 
there might well have been a more satisfactory recovery from 
his depressive and anxious symptoms.  Dr. T.N. detailed that 
the records reviewed were the veteran's service treatment 
records, including mental hygiene records. 

Of the evidence added to the record since the unappealed 
October 1997 RO decision rendered, the Board finds that Dr. 
W.C.'s August 2004 letter and Dr. T.N.'s June 2007 letter are 
new, in that they were not previously of record, and they are 
also material as they relate to a prior basis for denial of 
the claim.  Dr. W.C.'s and Dr. T.N.'s medical opinions 
essentially indicate that the veteran suffered from 
psychiatric problems in service on account of his speech 
impediment which were related to the psychiatric problems he 
had prior to his death.  For purposes of reopening a claim, 
the credibility of newly submitted evidence is generally 
presumed.  Kutscherousky, 12 Vet. App. at 371.  Thus, new and 
material evidence has been received, and the claim is 
reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of death of 
the veteran is reopened, and the claim is granted to this 
extent only.






REMAND

While the opinions from Dr. W.C. and Dr. T.N. are sufficient 
to reopen the claim, they are not sufficient to form the 
basis of an award of service connection for the cause of the 
veteran's death.  Both Dr. W.C. and Dr. T.N. did not have the 
benefit of a review of the veteran's entire claims file, 
which is very significant in light of the opinions rendered.  
Dr. W.C. acknowledged that more detailed records needed to be 
reviewed before he could provide a definitive opinion on the 
extent to which incidents during the veteran's service may 
have been a contributing factor in the veteran's ongoing 
problems.  Dr. T.N.'s opinion is based on the selective 
submission of records from the appellant.  The premise of Dr. 
T.N.'s opinion is that had the veteran been properly 
diagnosed and treated in service he might have had a 
satisfactory recovery from his depressive and anxious 
symptoms.  Dr. T.N. did not address the psychiatric treatment 
the veteran received from Dr. W.C. in 1975 during which time 
it appeared he was properly diagnosed and treated for 
depression and anxiety and an improvement in his symptoms was 
noted.  Dr. T.N. also acknowledged that the veteran had 
predisposing factors of mild nervous traits.  The veteran 
complained of depression and nervousness at his induction 
physical.  Dr. W.C. and Dr. T.N. do not address evidence that 
suggests that the veteran entered service with a pre-existing 
psychiatric disorder.  Generally, service connection for pre-
existing disorders may only be established if the disorder 
was aggravated beyond normal progress by such service.  

Thus, the Board finds that it is necessary to obtain a 
comprehensive medical opinion that addresses whether the 
veteran's anxiety and depression at the time of his death 
represented a continuing chronic psychiatric disorder that 
was incurred in or aggravated by the veteran's service or 
whether his anxiety and depression were in response to 
nonservice related stressors and any "emotional turmoil" he 
suffered from in service was acute and transitory and 
resolved in service without the development of a chronic 
acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran's claims 
file to be reviewed by a psychiatrist 
or psychologist where the following 
questions are to be addressed:  

(i)  Whether it is at least as likely 
as not (50 percent probability or 
greater) that any acquired psychiatric 
disorder, including depression and 
anxiety, the veteran suffered from at 
the time of his death represented a 
continuing chronic psychiatric disorder 
that was present in service.  

(ii)  If there is a 50 percent or 
better probability that any acquired 
psychiatric disorder the veteran 
suffered from at the time of his death 
was also present during his active 
service, provide an opinion as to 
whether the acquired psychiatric 
disorder clearly existed prior to 
service. 

(iii)  If the acquired psychiatric 
disorder existed prior to service, did 
the underlying disorder undergo an 
increase in severity during service, or 
did the complaints documented during 
service represent no more than an 
exacerbation of symptoms?  If there was 
an increase in the severity of the 
underlying psychiatric disability, 
provide an opinion on whether that 
increase was due to the natural 
progress of the psychiatric disorder.

The examiner's opinion should include 
discussion of Dr. W.C.'s August 2004 
letter and Dr. T.N.'s June 2007 letter.  

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


